DETAILED ACTION

1.	This Office Action is in response to the communications dated 10/06/2021.
Claims 1, and 3-21 are pending in this application.
	Claim 2 has been cancelled.

Withdrawal of Double Patenting Rejection

2.	The Double Patenting rejection set forth in the Office Action of 07/08/2021 is hereinafter withdrawn since the claim amendments of 10/06/2021 have obviated the rejection.

Remarks/Allowance

3.	Applicant’s arguments/remarks have been fully considered and are persuasive.  
	Claims 1, and 3-21 are allowed.
	Reasons for allowance can be found in the Applicant’s arguments/remarks of 10/06/2021.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
November 29, 2021